On the merits:
I)m?3?En, ,1.
The plaintiff's demand is founded upon the following instruments : '
“ S. W. Pass, April 1st, 1857.
“Wo, .the undersigned, do personally agree to pay to, Mr. Win. ffislh two hundred dollars per month, for the j>urposo of building a steamboat for the use of the towing business, and if in case we do not agree about the time of building the boat, or the amount it shall cost, &c., &c., that we bind ourselves to pay to Mr, .Pish the aforementioned sum for five months from this date.
(Signed) “IIenbx Hedejian, for one-eighth of the amount.
“Joseph Wii/d, do do do do
“H. Johnson, do one-fourth do do
“Wir. T. Levine, do one-eighth do do
do do do do.”
The. principal object in view having failed for want of funds and a sufficient number of subscribers, the plaintiff instituted the present action against tlio above-named parties for the whole amount of the penalty, and obtained judgment against Johnson for' ono-fourtli of tlio amount, and against -Levine for one-eighth of the amount, the other defendants having-paid their respective quota.
Johnson and Levine appealed.
It appears to us clear, that the instrument sued on is, on its face, incomplete, inasmuch as the liability of the signers only covers five-eighths of the stipulated monthly wages and penalty, three-eighths being wanting to perfect the contract with the plaintiff. The object of the plaintiff was, to secure his services, at tlio rate of $200 per month, under penalty of $1000; and it is evident that, until a sufficient number of contributors had been obtained to form tlie entire amount, his services were not engaged; and it naturally follows, that, as the obligation in the present ease is incomplete, the plaintiff cannot call for the aid of the law to enforce an incident. O. O. 1797, 1924; Syndic of Dunbar v. Woods et al., 5 An. 135; Hennen’s Digest, p. 1052, No. 4.
Besides, the evidence does not disclose how the plaintiff came in possession of the document; he was not present when it was signed, and we may, therefore, reasonably infer, that lie obtained it to procure the wanting signatures to its completion.
It is, therefore, ordered and decreed, that the judgment of the District Court be avoided and reversed; and it is further ordered and decreed, that tlie claim of the plaintiff, or his assignee, John McLean, against tlio appellants, be rejected, with costs in both courts.